RICE, C. J.
The bill shows the complainant to be a creditor at large, who has no lien, and has not exhausted its legal remedies. — Lee v. Leaehman, 22 Ala. 452. It seeks to obtain satisfaction of the complainant’s demand, out of real estate which, it alleges, was fraudulently conveyed by the debtor in his lifetime to his mother. But it is destitute of equity, unless it in effect alleges the deficiency of legal assets to satisfy the complainant’s demand. Pharis v. Leachman, 20 Ala. 662; Watts v. Gayle, ib. 817.
The only allegation of the bill, which is relied upon as an allegation of the deficiency of legal assets, is, that the administrator of the estate of the fraudulent grantor, in June, 1842, “declared and returned said estate to be wholly insolvent, and besought the said orphans’ court of Pickens,” from which his letters were obtained, to take the proper action, and make the proper order thereon. It is not alleged in the bill, that the fraudulent gi’antee was a creditor of the estate at the time that representation and return were made by the administrator; and it is too clear for argument, that the allegation, that the estate was declared and returned by the administrator to be wholly insolvent, is not, as against one who was not a creditor of the estate, equivalent to an allegation, that the estate was in fact insolvent. Such a declaration and return has been held not even to be evidence against one who was not a creditor of the estate. — McGuire v. Shelby, 20 Ala. 456. We must decide, therefore, that there is not in the bill any allegation of the insolvency of the estate, or of the deficiency of the legal assets; that there *480is no equity in tbe bill; and that there was no error in dismissing it “without prejudice to the exhibition of another bill.”
Conceding that the chancellor might have allowed or ordered an amendment of the bill, instead of dismissing it; he was not bound, ex mero motu, to have done so. Ve cannot reverse his decree, or open and remand the cause,, for an amendment of the bill, on the mere ground that he did not, ex mero motu, order an amendment, on sustaining the demurrer for want of equity, after the cause had been submitted for final hearing on the pleadings and proofs.
The decree is affirmed, at the costs of the appellant.